DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
Amended claims 1, 5-6, 8, 10, 12-13, 15, 17 and 19-21 are pending in the present application.
Applicants elected previously without traverse of Group I, drawn to a recombinant lytic bacteriophage having an operable lytic cycle of the present application.
Applicants further elected the species of Type I Cas polypeptide.
Claims 6, 8, 10, 12-13, 15, 17 and 19 were withdrawn previously from further consideration because they are directed to non-elected inventions.
Accordingly, amended claims 1, 5 and 20-21 are examined on the merits herein with the above elected species.

Response to Amendment
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (US 2015/0064138; IDS) was withdrawn in light of currently amended independent claim 1, 

Claim Rejections - 35 USC § 112 (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had  possession of the claimed invention.  This is a new ground of rejection.  
New claim 21 recites the new limitation “the Cascade complex comprises….(f) a Csy 1 polypeptide, a Csy2 polypeptide, a Csy3 polypeptide, and a Csy4 polypeptide (Type I-F CRISPR-Cas system)”.  The specification does not have a written support for the above new limitation as now claimed.
in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. . . . The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.” MPEP § 2163, part (I)(B); see also MPEP § 2163.02.  In this case, the original specification does not convey the particular invention recited in new claim 21 with reasonable clarity to skilled artisans. “The trouble is that there is no such disclosure, easy though it is to imagine it.” MPEP § 2163.05, part (II) (quoting In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967)).  
While the original specification discloses Cascade complex for Type I-F comprises Cys1, Cys2, Cas7 (Cys3) and/or Cas6f (Csy4) (see at least paragraphs [0073] and [0118]); it does not disclose the Cascade complex for Type I-F comprising a Csy1 polypeptide, a Csy2 polypeptide, a Csy3 polypeptide as claimed in new claim 21.  In the Amendment filed on 05/07/2021 (page 6, first paragraph), Applicant merely stated generically that support for new claims are in the application as originally filed. 
 The fact that the person of ordinary skill in the art could have carried out the claimed invention without undue experimentation based on applicants’ disclosure is inadequate to meet this requirement. “The Federal Circuit has pointed out that, under United States law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112.”  MPEP § 2163, part (I)(A). 
Therefore, given the lack of sufficient guidance provided by the originally filed specification, it would appear that Applicants did not contemplate or have possession of invention as now claimed at the time the application was filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1, 5 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2015/0064138; IDS) in view of Collins et al (US 10,676,721) and Beisel et al (US 2018/0155729; IDS).  This is a modified rejection.
The instant claims are directed to a recombinant obligately lytic bacteriophage having an operable lytic cycle, preferably a recombinant lytic T7 bacteriophage, the recombinant lytic bacteriophage comprising:  (a) a first nucleic acid sequence encoding a spacer sequence or a crRNA that is complementary to a target nucleotide sequence in a target bacterium; (b) a second nucleic acid sequence comprising the genome of a naturally lytic bacteriophage possessing the ability to replicate and capable of inducing lysis of the target bacterium during a lytic cycle of the recombinant lytic bacteriophage; and (c) a third nucleic acid sequence encoding a Type I Cas polypeptide.
a recombinant bacteriophage comprising at least one nucleic acid encoding an engineered autonomously distributed circuit, which contains a Cas9 nuclease, a guide RNA (gRNA or crRNA) and a transactivating small RNA (tracRNA) derived from a CRISPR-Cas system (e.g., Type II CRISPR-Cas system of Streptococcus pyogenes) that targets a gene of interest located chromosomally or extrachromosomally in a microbial organism (e.g., pathogenic bacterial cells such as beta-lactamase-producing (ESBL)  Escherichia coli, ESBL Klebsiella pneumonia, Pseudomonas aeruginosa, vancomycin-resistant Enterococcus (VRE), methicillin-resistant Staphylococcus aureus (MRSA), multidrug-resistant (MDR) Acinobacter baumannii), wherein the gene of interest is a virulence factor gene, a toxin gene or an antibiotic resistance gene (Abstract; Summary of the Invention; particularly paragraphs [0006], [0008], [0016], [0020]-[0023], [0056]-[0058], [0086]-[0094]; Figures 1-2).  Lu et al stated “A bacteriophage, or phage, is a virus that infects and replicates in bacteria.  Bacteriophages are composed of proteins that encapsulate a DNA or RNA genome and may have relatively simple or elaborate structures.  Their genomes may encode as few as four genes, and as many as hundreds of genes.  Bacteriophages replicate within bacteria following the injection of their genome into the cytoplasm and do so using either a lytic cycle, which results in bacterial cell lysis, or a lysogenic (non-lytic) cycle, which leaves the bacterial cell intact.  The bacteriophages of the present disclosure are, in some embodiments, non-lytic (also referred to as lysogenic or temperate). Non-lytic phage may also include those that are actively secreted from infected cells in the absence of lysis, including, without limitation, filamentous phage such as, for example M13, fd, Ike, CTX-Φ, Pf1, Pf2 and Pf3.  In some embodiments, lytic bacteriophage may be used as delivery vehicles.  When used with phagemid systems, naturally lytic phage serve as cargo shuttles and do not inherently lyse target cells” (paragraph [0091]).  These statements indicate that lytic bacteriophages, non-lytic phagemids, non-lytic lysogenic or temperate bacteriophages may be used as delivery vehicles of a programmable nuclease circuit to a bacterial cell.  In an exemplification (Example 11), Lu et al disclosed engineered M13 bacteriophages and M13 phagemids that express a CRISPR-Cas9 system for delivery into Escherichia coli containing chromosomally integrated and plasmid-borne genes of interest.  Lu et al also stated explicitly “One advantage of using phages for delivery of the programmable nuclease circuits is that they can replicate within infected cells and amplify themselves to achieve near-complete infection of a target population.  One advantage of using phagemids for delivery is that they do not produce new infectious particles after delivery and, thus, are self-limited.  As a result, phagemids must be packaged into high-titer and efficient phage particles to ensure near-complete infection of a target population” (paragraph [0189]). 
Lu et al did not teach specifically at least a recombinant obligately lytic bacteriophage T7 comprising encoded components of an engineered Type I CRISPR-Cas system such as a crRNA that is complementary to a target nucleotide sequence in the target bacterium, a Cas3 and a Cascade complex of any one of Type I-A to Type I-F.  
Before the effective filing date of the present application (05/04/2018), Collins et al already disclosed engineered bacteriophages expressing antimicrobial peptides or lytic enzymes for targeting a broad spectrum of bacterial hosts, and for the long-term suppression of bacterial phage resistance for reducing bacterial infections, wherein the engineered bacteriophages include engineered T7 lytic bacteriophages and/or engineered M13 lysogenic bacteriophages (Abstract; Summary of the Invention; particularly col. 13, lines 11-24; col. 20, lines 38-47; Examples 1-7; and issued claims 1, 7 and 9).  Collins et al also stated “Rapid bacteriophage (also referred to as “phage” herein) replication with subsequent bacterial lysis and expression of an antimicrobial agent, e.g. AMP, renders this a two-pronged attack strategy for killing bacterial and eliminating bacterial populations, and/or removing bacterial biofilms in environmental, industrial, and clinical settings” (col. 10, lines 36-41).  Collins et al also taught that an antimicrobial-agent engineered bacteriophage can comprise an agent such as RNAi, miRNA, or an RNA agent (col. 13, lines 19-24).  In an exemplification (Example 1), Collins et al disclosed preparation of a modified T7 strain of bacteriophage targeting 8L2 E. coli strains with deletions of several nonessential genes, and the gene codding for OmpA secetion sequence followed by the AMP gene sequence were cloned under the control of the strong T7Φ10 promoter so that the inserted genes would be strongly transcribed by T7 RNA polymerase during host cell infection.
Additionally, Beisel et al already disclosed a lysogenic bacteriophage-based and a phagemid-based delivery systems by integrating a heterologous, engineered CRISPR-Cas system (e.g., a Type I or Type II CRISPR-Cas system) into the lysogenic bacteriophage DNA at a dispensible site and phagemid DNA, respectively, for selective killing of bacteria (See at least Summary of the Invention; and particularly paragraphs [0135]-[0160]).  Beisel et al stated explicitly “Accordingly, in a Type I CRISPR-Cas system or components thereof may be introduced in the same or in a different bacteriophage from the bacteriophage comprising the CRISPR array or from one another” (paragraph [0141]); and “In some embodiments, the bacteriophage DNA can be from a lysogenic or temperate bacteriophage.  In some embodiments, the bacteriophage DNA can be from a lytic bacteriophage, when coupled with a phagemid” (paragraph [0122]).  Beisel et al also disclosed that the CRISPR array comprises at least one spacer having substantial complementarity to a target DNA in at least one target bacterial species or strain (paragraph [0158]).  Beisel et al further taught that the engineered bacteriophage DNA also comprises a modified DNA methylation pattern that is similar to a target host bacterium’s R-M system(s); and the engineered Type I CRISPR-Cas system can be integrated into the bacteriophage DNA/genome at a dispensible site of integration that can include: (a) a phage-encoded restriction modification system (e.g., res/mod in P1 phage), (b) a gene that blocks superinfection (e.g., simABC), (c) an inhibitor of a restriction-modification system (e.g., darA in P1 phage), (d) an insertion sequence element (e.g., IS1 in P1 phage), (e) an addiction system (e.g., phd/doc in P1 phage), or any combination thereof (paragraphs [0145]-[0146]).  Beisel et al also disclosed specifically Type I CRISPR-Cas system Cascade polypeptides that are involved in processing of pre-crRNA and subsequent binding to the target DNA include: Cas7, Type I-A; Cas6b, Cas8b, Cas7 and Cas5 for Type I-B; Cas5d, Cas8c, and Cas7 for Type-IC; Cas10d, Csc2, Csc1 and Cas6d for Type I-D; Cse1, Cse2, Cas7, Cas5 and Cas6e for Type I-E; and Cys1, Cys2, Cys3 and Csy4 for Type I-F (paragraphs [0150]-[0151]).
It would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Lu et al by also selecting at least a T7 lytic bacteriophage as a delivery vehicle for an engineered CRISPR-Cas system-based autonomously distributed circuit, including an engineered Type I CRISPR-Cas system, for targeting a gene of interest located chromosomally or extrachromosomally in pathogenic bacterial cells, in light of the teachings of Collins et al and Beisel et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Collins et al already engineered successfully T7 lytic bacteriophages expressing antimicrobial peptides or lytic enzymes for targeting a broad spectrum of bacterial hosts; while Beisel et al already disclosed successfully at least a lysogenic bacteriophage-based and a phagemid-based delivery systems by integrating a heterologous, engineered CRISPR-Cas system (e.g., a Type I or Type II CRISPR-Cas system) into the lysogenic bacteriophage DNA at a dispensible site and phagemid DNA, respectively, for selective killing of bacteria.  Please also noting that the primary Lu reference already taught explicitly using recombinant bacteriophages in various forms including non-lytic bacteriophages (e.g., lysogenic or temperate or phagemid) and lytic bacteriophages for delivering a CRISPR-Cas system that targets a gene of interest (e.g., toxin gene or an antibiotic resistance gene) located chromosomally 
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Lu et al, Collins et al and Beisel et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
The recombinant lytic bacteriophage resulting from the combined teachings of Lu et al, Collins et al and Beisel et al as set forth above is indistinguishable and encompassed by the presently claimed invention.   Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
 to the above 103 rejection in the Amendment dated 05/07/2021 (pages 7-10) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that the combination of Lu, Collins and Beisel does not teach or suggest or provide a motivation to combine to arrive at the claimed invention with a reasonable expectation of success.  With respect to the primary Lu reference, Applicant argued that the reference does not teach a lytic bacteriophage that will lyse a target cell as a delivery vehicle, rather a bacteriophage particle derived from a lytic bacteriophage together with phagemid systems.  Similarly, the Beisel reference also teaches the use of lytic phage as a delivery vehicle when used with phagemid systems.  With respect to the Collins reference, Applicant argued that the methods of Collins require a phage to lyse before the antimicrobial peptides can act, and antimicrobial peptides act to lyse a cell other than the phage-infected cell.  Applicant further argued that there is no reason to combine and no reasonable expectation of success to combine the temperate bacteriophage of Lu and Beisel with the lytic bacteriophage of Collins.  In contrast to the methods of Collins, the claimed recombinant obligately lytic bacteriophage is able to act on the target bacterium infected by the bacteriophage even if it does not lyse, killing of the target cell even if the target cell is able to evade one mechanism or the other (e.g., lysis and/or CRISPR-Cas3-mediated DNA destruction), and that the introduced CRISPR-Cas system is not intended to act on neighboring cells if released from the targeted cell after infection.  Applicant further argued that for a variety of reasons phage containing a Type I CRISPR-Cas system (crPhage) fail to induce cell lysis, but also still be able to carry out an exogenous payload that can be expressed and kill the cell independent of 
First, since the above rejection was made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  For example, the primary Lu reference does not have to teach specifically the use of a recombinant T7 lytic bacteriophage as a delivery vehicle of a CRISPR-Cas type II system, or the use of a CRISPR-Cas type I system.  Similarly, the Beisel reference does not have to teach an obligately lytic phage expressing a CRISPR-Cas system.  It also appears that Applicant considered each of the cited references in total isolation one from the others, without taking into account of the overall teachings.  Please refer to the above modified rejection for more detail along with the provided motivations for combining the cited references.
Second, the primary Lu reference states clearly and explicitly “In some embodiments, lytic bacteriophage may be used as delivery vehicles.  When used with phagemid systems, natural lytic phage serve as cargo shuttles and do not inherently lyse target cells” (paragraph [091]).  These statements indicate clearly that Lu et al teach that both lytic bacteriophage and non-lytic bacteriophage derived from a lytic bacteriophage when used with phagemid systems can be used as delivery vehicles for at least a Type II CRISPR-Cas system that targets a gene of interest located chromosomally or extrachromosomally in a microbial organism.  Moreover, before the effective filing date of the present application, the concept of using a lytic bacteriophage to deliver a CRISPR-Cas system to down regulate expression of a prokaryotic gene to treat a subject in need 
Third, the Beisel reference was cited to supplement the primary Lu reference on the recited Type I CRISPR-Cas system since Beisel et al already disclosed successfully at least a lysogenic bacteriophage-based and a phagemid-based delivery systems by integrating a heterologous, engineered CRISPR-Cas system (e.g., a Type I or Type II CRISPR-Cas system) into the lysogenic bacteriophage DNA at a dispensible site and phagemid DNA, respectively, for selective killing of bacteria.
Fourth, the Collins reference was cited to supplement the primary Lu reference on the issue that before the effective filing date of the present application at least Collins already successfully engineered T7 lytic bacteriophages expressing heterologous antimicrobial peptides, lytic enzymes, RNAi, miRNA or an RNA agent for targeting a broad spectrum of bacterial hosts and for long-term suppression of bacterial phage resistance for reducing bacterial infections.  Collins also taught that the disclosed approach is a two-pronged attack strategy for killing bacteria and eliminating bacterial populations via bacterial lysis and antimicrobial agent.  Collins et al also stated “In one embodiment, an antimicrobial agent is an agent which has an additive effect to the efficacy of the bacteriophage to kill bacteria (i.e. the antimicrobial agent has an additive effect of the killing efficacy or inhibition of growth by the bacteriophage” (col. 9, lines 35-39).  Thus, the teachings of Collins are not necessarily limited only to secreted antimicrobial agent and/or antimicrobial agent acting only on non-infected neighboring bacterial.  Please also note that the primary Lu reference already taught that an advantage of using phages for delivery of the programmable nuclease circuits is that they can replicate within infected recombinant lytic phage particles comprising a mutated prophage genome comprising a sequence encoding a constitutively expressed toxic molecule (e.g., one or more prokaryotic toxins, antimicrobial peptides, and/or nucleases) effectively preventing lysogenization and forcing lysis of the host cell (Abstract and paragraph [0033]).  West et al (WO 03/010316) already disclosed a recombinant lytic bacteriophage which genome comprises insertion of coding sequences of at least one non-structural protein adapted to cause lysis of anthrax bacterial and at least one non-structural protein adapted to inhibit anthrax toxin activity (a two-pronged attack mediated by the recombinant bacteriophage against both anthrax bacteria and anthrax toxin for efficient treatment of anthrax infection) (see at least Abstract; page 4, third paragraph continues to second paragraph on page 9).
Fifth, similar to the two pronged attack strategy of Collins et al, the modified recombinant obligately lytic bacteriophage resulting from the combined teachings of Lu, Collins and Beisel also killed infected bacteria via bacterial lysis and/or Type I-CRISPR-Cas-mediated DNA destruction/killing.
Sixth, with respect to the results in Fig. 4A of the instant specification the examiner notes that the improvement observed for crPhage is simply additive effects of both bacterial lysis and CRISPR-Cas3-mediated DNA destruction/killing.  The data in Fig. 4A do not demonstrate any synergistic effect.   Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
Seventh, please also note that the standard under 35 U.S.C 103 is a “reasonable” expectation of success.  Accordingly, an ordinary skilled artisan would have a reasonable expectation of success to arrive at the presently claimed recombinant obligately lytic bacteriophage in light of the teachings of Lu et al, Collins et al and Beisel et al as set forth in the above 103 rejection, coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.


/QUANG NGUYEN/Primary Examiner, Art Unit 1633